DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are currently pending and have been examined on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The instant application claims foreign priority to KR10-2017-0058068, filed on 05/10/2017 in the Republic of Korea. 
Claims 1-5 of the instant application are temporarily given the benefit of the foreign priority date. Claims 1-5 will be given an effective filing date of the foreign priority document once a certified English translation of the foreign application is submitted.
In order to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2019 and 03/15/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these statements have been fully considered.

Specification Objections
The title of the disclosure is objected to because of the following informality: the word “Novel” should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. See MPEP § 606. The following title is suggested: “VIBRIO PARAHAEMOLYTICUS BACTERIOPHAGE VIB-PAP-7 AND USE OF SAME FOR INHIBITING PROLIFERATION OF VIBRIO PARAHAEMOLITICUS BACTERIA PROLIFERATION”
The disclosure is objected to because of the following informality: paragraph [0088] of the specification includes an image representation of the receipt for deposit made under the Budapest Treaty. This paragraph should be removed and a separate filing should be made in accordance with the requirements of 37 CFR § 1.801-1.809 laid out in the 35 USC § 112 section of this action.  
Appropriate correction is required.

Claim Interpretation
	Regarding claims 2-3, the instant claims recite the phrase “for preventing or treating a disease caused by Vibrio parahaemolyticus” or depend from a claim which recites said phrase in the preamble. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The preamble of the instant claim is interpreted to be drawn to the intended use of the composition recited in the body of the claim. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 § U.S.C. 102 and 103.
	Regarding claims 2-5, the instant claims recite the term “preventing” within the preamble or depend from claims which recite said term. Applicant defines the terms “prevention” or “prevent” to mean “inhibition of the development of disease caused by a Vibrio parahaemolyticus infection” ([0019]). This special definition will be used for the purpose of enablement analysis under 35 U.S.C § 112 and for the purpose of applying prior art under 35 U.S.C § 102 and 103.
Furthermore, the instant claims recite the term “treating” within the preamble or depend from claims which recite said term. Applicant defines the terms “treatment” or “treat” to mean “all actions that (i) suppress a disease caused by Vibrio parahaemolyticus and (ii) alleviate the pathological condition of the disease caused by Vibrio parahaemolyticus”. This special definition will be used for the purpose of enablement analysis under 35 U.S.C § 112 and for the purpose of applying prior art under 35 U.S.C § 102 and 103.
	Finally, the instant claims recite the term “active ingredient” within the body of the claim or depend from claims which recite said term. There is no special definition for this term provided in the specification. Therefore, the term “active ingredient” is interpreted to mean the part of the composition which produces a biological effect. 
	Regarding claim 3, the instant claim recites “used to prepare a feed additive or a medicine bath agent” in the body of the claim. This limitation is interpreted to be drawn to the intended use of the composition as the recited “use” does not provide additional limitations to the structure of the composition and does not include any active steps used in this preparation. Therefore, compositions 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of the bacteriophage Vib-PAP-7 (Accession No. KCTC 13247BP). Because it is not clear that the properties of this strain is known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific bacteriophage, a suitable deposit for patent purposes is required. 
The specification indicates that this deposit has been made under the Budapest treaty ([0088]). However, there is no indication with regard to the public availability of bacteriophage Vib-PAP-7. Thus, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository, is required. Applicant must provide a “all restrictions on the availability to the public of the materials so deposited will be irrevocably removed upon granting of a patent disclosing the deposit” and assuring that the deposit will be maintained for a period of 30 years, or 5 years after the last request date for furnishing a sample of the deposit, or for the enforceable life of the patent, whichever is longer. Applicant must meet all the requirements of 37 C.F.R. 1.801-1.809.
This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. 

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) because the specification, while being partly enabling for "treating" a disease caused by Vibrio parahaemolyticus, does not reasonably provide enablement for "preventing" a disease caused by Vibrio parahaemolyticus.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventors; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04 further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
With regard to the breadth of the claims, the scope of the claims has been deemed to be
Vibrio parahaemolyticus infection” ([0019]).
With regard to the nature of the invention, the claims are drawn to a method for preventing or treating a disease caused by Vibrio parahaemolyticus comprising administering to an animal other than a human the composition comprising, as the active ingredient, the bacteriophage Vib-PAP-7.
	With regard to the state of the prior art, there are no working examples in the prior art for application of bacteriophage Vib-PAP-7 to non-human animals. 
	With regard to the amount of direction provided and existence of working examples, Applicant provides one example of methods of using Myoviridae Vib-PAP-7 for prophylaxis of Vibrio parahaemolyticus infections. In this example (example 5, [0053]-[0057]), Applicant demonstrates addition of bacteriophage Vib-PAP-7 at a concentration of 1 x 108 pfu/g to conventional feeding methods of sea bass ([0054]). Although Applicant shows a positive effect of pre-treating sea bass with Vib-PAP-7, there still exists body darkening (Table 2, D9-D12) in the pre-treated group with a reduction to no darkening (Table 2, D13-D14) indicating development of disease and only partial blocking of Vibrio parahaemolyticus infection. The results of this example do not demonstrate prevention of disease caused by Vibrio parahaemolyticus by Myoviridae bacteriophage Vib-PAP-7 (i.e. only that it can successfully treat said infection).
	With regard to the level of ordinary skill, the claimed invention requires a high level of skill such as an advanced degree in a biological science or medicine, particularly with the knowledge and ability to culture viruses such as bacteriophages.
	With regard to the level of predictability in the art, as discussed above, there is no evidence of “preventing” within the contents of the disclosure or within the prior art. Therefore, there is low predictability of conditions which would satisfy “preventing”.
With regard to the quantity of experimentation needed, additional research is required to determine appropriate Vib-PAP-7 dosing which would reasonably provide prevention.
	In considering these elements as a whole, a person skilled in the art would not be able to use the invention commensurate in scope with the instantly claimed methods as the term “preventing” is not enabled by the specification or the prior art.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating a disease caused by Vibrio parahaemolyticus in sea bass using a particular amount of the bacteriophage, does not reasonably provide enablement for treating a disease caused by Vibrio parahaemolyticus in any other non-human animal and for all amounts of the claimed bacteriophage.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As discussed above, the instant claims have not been found to be enabled with respect to “preventing”. Therefore, for this purpose of this analysis, the “treatment” limitation will be analyzed. 
With regard to the breadth of the claims, the scope of the claims has been deemed to be
broader than what is enabled by the disclosure. The instant claims are broadly drawn to a method of use (administration) of ViB-PAP-7 in any non-human animal.
With regard to the nature of the invention, the claims are drawn to a method for preventing or treating a disease caused by Vibrio parahaemolyticus comprising administering to an animal other than a human the composition comprising, as the active ingredient, the bacteriophage Vib-PAP-7.
	With regard to the state of the prior art, a sequence search did not reveal any bacteriophage with the same sequence as SEQ ID NO: 1. Furthermore, there are no working examples in the prior art for application of bacteriophage Vib-PAP-7 to non-human animals.
With regard to the amount of direction provided and existence of working examples, Applicant provides three examples of methods of using Myoviridae Vib-PAP-7 for treatment of Vibrio parahaemolyticus infections. In the first two examples (example 5, [0053]-[0057] and example 6, [0059]-[0064]), Applicant demonstrates addition of bacteriophage Vib-PAP-7 at a concentration of 1 x 108 pfu/g to conventional feeding methods of sea bass ([0054] and [0060]). In both examples, a reduction of body darkening index was observed when compared to control (Tables 2 and 3). In a third example (example 9, [0073]-[0080]), Applicant demonstrates either utilizing solid feed at 1 x 108 pfu/g [0066] or immersing subjects in a thousand-fold diluted 1 x 108 pfu/ml medicine bath ([0070]-[0071]) of Vib-PAP-7. Applicant has not provided any examples of testing for treatment of disease caused by Vibrio parahaemolyticus at lower concentrations. As there is no prior art for the instantly claimed bacteriophage, there are no working examples for claims of treatment at concentrations other than 1 x 108 pfu/g. 
	With regard to the level of ordinary skill, the claimed invention requires a high level of skill such as an advanced degree in a biological science or medicine, particularly with the knowledge and ability to culture viruses such as bacteriophages.
	With regard to the level of predictability in the art, example 9 is the closest working example to the instant claims. Applicant demonstrates that among the groups treated with Vib-PAP-7 (Table 5; A-1 and B-1) there exists variation in the mortality rates. The common animal hosts to Vibrio parahaemolyticus are marine animals, fish, and shellfish (World Health Organization, “Risk assessment of Vibrio parahaemolyticus in seafood: Interpretative Summary and Technical Report”, page 32, I-2.1, paragraph 1). Examples of treatment in one species of fish does not provide the ability to predict treatment in other fish, shellfish, or any non-human animal which may encounter Vibrio parahaemolyticus. 
With regard to the quantity of experimentation needed, additional research is required to determine appropriate Vib-PAP-7 dosing which would reasonably provide treatment to any non-human animal other than sea bass.
	In considering these elements as a whole, a person skilled in the art would not be able to use the invention commensurate in scope with the instantly claimed methods.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an
abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Myoviridae bacteriophage Vib-PAP-7). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to prevent or treat a disease caused by Vibrio parahaemolyticus is one of the appropriate characteristics.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?

Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis
	Step (1): 
	Claims 1-3 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-3 is yes.
	Step (2A): 
	Prong 1: 
	Claims 1-3 are directed to a composition comprising a Myoviridae bacteriophage Vib-PAP-7 isolated from nature. As Vib-PAP-7 is a bacteriophage isolated from nature ([0001, 0009, 0010, 0015, 0031]), it is necessarily a product of nature. For the purpose of determining markedly different characteristics, the claimed bacteriophage’s closest natural counterpart is the Myoviridae bacteriophages found in nature. There is no evidence in the specification that demonstrates that the instantly claimed Myoviridae bacteriophage Vib-PAP-7 has markedly different characteristics from naturally occurring Myoviridae bacteriophages.
	Therefore the answer to this prong for claims 1-3 is yes.
	Prong 2:
	Claim 1 recites “an ability to kill Vibrio parahaemolyticus and has a genome expressed by SEQ ID NO: 1” which are inherent properties of the product of nature and do not integrate the judicial exception into a practical application.
	Claim 2 recites “for preventing or treating a disease caused by Vibrio parahaemolyticus” in the preamble. As discussed in the claim interpretation section of this action, this recitation is merely the intended use of the composition. The limitation “as an active ingredient” in the body of the claim is descriptive of the role of the component in the composition. Neither the intended use nor the recitation of “an active ingredient” imparts a transformation on the recited natural product, requires use with a 
	Claim 3 recites the additional element “wherein said composition is used to prepare a feed additive or a medicine bath agent”. The mere recitation of an intended use to prepare a feed additive or a medicine bath agent does not transform or reduce the product of nature to a different state or thing. For example, in the scope of this claim the bacteriophage could be a feed additive or a medicine bath agent without changing the composition or adding any additional elements to the claimed composition. These additional elements do not specify a particular structure or form that imposes meaningful limits on the bacteriophage or tie it to a particular field of use. Hence, they do not integrate the recited natural product into a practical application. MPEP 2106.05(c).
	Therefore the answer to this prong for claims 1-3 is no.
	Step (2B): 
	Claim 1 does not have additional elements that amount to significantly more than the judicial exception.
	Claims 2 and 3 recite “preventing or treating a disease caused by Vibrio parahaemolyticus”. As discussed above, this recitation is an intended use that does not impart any structural feature. The instant claims therefore do not have additional elements that amount to significantly more than the judicial exception. Regardless, using bacteriophages as active ingredients for the prevention or treatment of Vibrio parahaemolyticus does not amount to an inventive concept as the intended use is drawn to introducing the claimed judicial exception (Vib-PAP-7) to its natural host (Vibrio parahaemolyticus) and this activity is well understood, routine, and conventional. This is supported by Applicant’s statement that “the use of bacteriophages as a countermeasure against bacterial diseases has attracted considerable attention” (specification, [0005]). 
Bacteriophage, 4(4), 1-12, 2014) which teaches common methods of administrations for phage therapy. Richards teaches live fish may be treated via their feed, by injection, or by immersion in water containing the phages (i.e. medicine bath)(page 8, left column, paragraph 2).
	Therefore, the answer to step (2B) is no.
Conclusion
Claims 1-3 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Stalin et al. (Biologicals, Vol. 44, Issue 6, pages 526-533. November 2016).
Stalin et al. (hereinafter Stalin) teaches phage therapy of Vibrio parahaemolyticus infection in Penaeus monodon shrimp (Abstract). Specifically, Stalin teaches the use of bacteriophage VVP1, which was isolated from Penaeus monodon (Abstract). 
Regarding claim 1, the instant claim is drawn to a Myoviridae bacteriophage Vib-PAP-7 (Accession number: KCTC 13247BP) isolated from nature, which has an ability to kill Vibrio parahaemolyticus and has a genome expressed by SEQ. ID. NO: 1. Stalin teaches a Myoviridae bacteriophage VVP1 (page 529, section 3.8, paragraph 1) isolated from nature (page 527, section 1, paragraph 2) which has an ability to kill Vibrio parahaemolyticus (figure 6, table 3 and page 531, section 3.9, paragraph 1). 
The strain that kills Vibrio parahaemolyticus does not have the same designation as the recited strain. 
The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant's strain differs, and if so to what extent, from the strain disclosed in Stalin. However, since the prior art bacteriophage has the same taxonomic classification (Family: Myoviridae) and shares the property of being able effectively kill Vibrio parahaemolyticus, it demonstrates a reasonable probability that it is identical to the recited strain. 
With respect to the limitation “and has a genome represented by SEQ ID NO: 1”, as discussed above, there is a reasonable probability that the strain disclosed in the instant application is identical to the strain taught by Stalin. Therefore, this property would inherently be present in the disclosure of Stalin. It should be noted that merely because a characteristic of a known strain is not disclosed in a reference does not make the claimed strain patentable (e.g. lack of disclosure of a genetic sequence). The known strain possesses inherent characteristics which might not have been tested nor identified by tests used in the prior art. Clear evidence that the strain of the cited prior art is not identical to the claimed strain or does not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.
Myoviridae bacteriophage, Stalin teaches that Myoviridae bacteriophages are useful in the treatment or prevention of Vibrio parahaemolyticus infection (abstract). It would therefore be obvious to persons with ordinary skill in the art before the effective filing date of the claimed invention to arrive at a composition comprising a bacteriophage of the family Myoviridae with the same intended use. There exists motivation to do so as Stalin teaches a need to develop alternative strategies to prevent and control Vibrio parahaemolyticus infection in shrimp aquaculture (i.e. non-human animals)(page 526, section 1, paragraph 3).
Claim 1 is thus anticipated by, or considered obvious over, Stalin.
Regarding claim 2, the instant claim is drawn to a composition for preventing or treating a disease caused by Vibrio parahaemolyticus, comprising said bacteriophage Vib-PAP-7 (Accession number: KCTC 13247BP) of claim 1 as an active ingredient. As discussed in the claim interpretation of this action, the preamble is interpreted to be drawn to the intended use of the composition. With respect to the limitation “as an active ingredient”, the instant claim is drawn to a composition, the “active ingredient” does not provide further structure to the composition. As discussed above, Stalin teaches or makes obvious the composition of claim 1 and as claim 2 does not further limit the structure of the composition, Stalin similarly teaches or makes obvious the composition of the instant claim. 
Regarding claim 3, the instant claim is drawn to a composition for preventing or treating a disease caused by Vibrio parahaemolyticus of claim 2, wherein said composition is used to prepare a feed additive or a medicine bath agent. As discussed in the claim interpretation of this action, the preamble and recitation of “used to prepare a feed additive or a medicine bath agent” are interpreted to be drawn to the intended use of the composition. As discussed above, Stalin teaches or makes obvious the composition of claim 2 and as claim 3 does not further limit the structure of the composition, Stalin similarly teaches or makes obvious the composition of the instant claim. 
i.e. medicine bath agents) or via food (i.e. as a feed additive)(page 532, section 4, paragraph 5). 
Regarding claim 4, the instant claim is drawn to a method of preventing or treating a disease caused by Vibrio parahaemolyticus, the method comprising: administering to an animal other than a human the composition comprising, as the active ingredient, the bacteriophage Vib-PAP-7 (Accession number: KCTC 13247BP) of claim 1. As discussed above, there exists a reasonable probability that the bacteriophage taught by Stalin is identical to the recited strain in the composition of claim 1. Stalin teaches the use of this strain to prevent and eliminate or reduce (i.e. treat) Vibrio parahaemolyticus (abstract). Stalin teaches Penaeus monodon shrimp were added to sterile fiber plastic tubs containing seawater which were subsequently treated with the phage (page 528, section 2.9, paragraph 1), reading on “administering to an animal other than a human the composition comprising the bacteriophage Vib-PAP-7”. With respect to “as the active ingredient”, Stalin teaches that the phage caused an observed reduction in Vibrio parahaemolyticus (figure 6, table 3 and page 531, section 3.9, paragraph 1), therefore, as discussed in the claim interpretation section of this action, the composition was used in Stalin’s method as the active ingredient.  
Regarding claim 5, the instant claim further limits the method of claim 4 wherein the composition is in a form of a feed additive or a medicine bath agent. Stalin teaches phages can be added via food (i.e. in the form of a feed additive)(page 532, section 4, paragraph 5). As discussed above, Stalin teaches Penaeus monodon shrimp were added to sterile fiber plastic tubs containing seawater which were subsequently treated with the phage (page 528, section 2.9, paragraph 1)(i.e. a medicine bath agent).

Conclusion
	No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        


/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651